DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/10/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “unit area element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit area element in claim 1, which allows heat to flow through.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112, 1st Paragraph Due to Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In regards to Claims 1 and 17, as discussed in the Claim Interpretation above, “unit area element” invokes interpretation under U.S.C. 112(f) and it has an element and it appears to have some kind mechanism to allow heat to flow through. However, all recitations of “unit area element” in the Specification [0008, .
For the purposes of examining based on the merits, the unit area element will be any structure that allows heat flowing, as there is no definition in the claim or in the specification that can determine what this unit area element that creates the function of heat flowing.
In light of the above, dependent claims 2-15 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 112, 2nd Paragraph Due to Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “unit area element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as it performs the function of “heat flowing.” However, the written description fails to disclose the corresponding structure, material, or acts for 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim limitation “unit area element” in claims 1 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Unit area element” has no specific structure associated with “heat flowing” such as a material, body or shape or size and thus it is unclear what the structure of “unit area element” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purposes of examination, “unit area element” is interpreted as comprising any structure or space or equivalents thereof that allows heat flowing. In light of the above, dependent claims 2-15 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claims 1 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 4-7, 14, 15 and 17 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2010/0012274 to Miyagawa et al.
In regards to Claim 1, Miyagawa teaches a ring-shaped body 5 Fig. 1, 6 for a reactor 1 Fig. 1, the ring-shaped body 5 at least partially surrounding a ring opening (opening in which 15 is held) and lying on a ring step (step on which 5 is placed on 16) of a substrate holder 16 carried by a heated susceptor 2, 3 (which is heated by a heat medium through 18, [0048-0055]), the ring-shaped body 5 comprising: a first section (50b) that protrudes radially outward with respect to the ring opening and has a first, upwardly facing broadside surface (top of 50b, hot portion) and a first, downwardly facing broadside surface (bottom of 50b), wherein said first section (25a) protrudes over the substrate holder radially outward (as 50b is on the outside circumference of the ring); and receives a first heat flow (Qi) in the form of heat radiation from an upper side of the susceptor (as it is the hot portion and absorbs hot from a temperature increasing 2) through the second section (50a, as the second section maintains the peripheral edge of the substrate temperature to that of the wafer as a whole [0011] and can be set to a temperature of + 50° of the substrate setting, such that it is heated [0058]), wherein the first and second sections (50a, 50b) respectively have heat transfer properties that define an axial heat transfer through the first and second sections from the respective first and second lower broadside surfaces (bottom surfaces of 50a, 50b, which are cooled implicitly by the susceptor, but the focus rings have different temperatures, see [0046-0057]) to the respective first and second upper broadside surfaces (as per the teachings of hot and cold focus ring portions that are different from the temperature of the wafer which is controlled by the susceptor [0055-0056]) at an axial temperature difference with respect to a surface normal of a surface of the ring opening (as it forms a temperature gradient [0058]), wherein at least one heat transfer property of the first section 50b differs from the heat transfer property of the second section 50a in such a way that the heat flowing through a unit area element (the space between an inner and outer diameter of 5) in an axial direction is lower in the first section (50b) than in the second section (50a) as the 2) are caused by a temperature difference between an upper side of the susceptor (or where the heaters 103an 103b and cooling sheet 101) and a process chamber ceiling (where the plasma is formed, [0046-0068]).  
Miyagawa does not expressly teach that the reactor is for chemical vapor deposition (CVD).
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The preamble limitation of the CVD reactor is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. As there is a reactor taught by the teachings of Miyagawa, and there are no other structural limitations to define the reactor otherwise, it is determined that the teachings of Miyagawa would be capable of performing the function of chemical vapor deposition, as per the rejection of Claim 1 above.

In regards to Claim 5, Miyagawa the second section (cold portion 50b) and the third section 100e lie on the ring step of the substrate holder (as shown on 2, 3 on Fig. 1).  
In regards to Claim 7, Miyagawa teaches the ring-shaped body (50a, 50b, 100e) comprises multiple elements (50a, 50b, 100e), which are: (i) connected to one another (as shown in Fig. 6) and/or (ii) have different specific heat transfer properties (as they are hot or cold portions).
In regards to Claim 14, Miyagawa teaches the third section 100a has a third, upwardly facing broadside surface (top of 100e), wherein the first, upwardly facing broadside surface of the first section (50b) is at least twice as large as the third, upwardly facing broadside surface of the third section (as shown in Fig. 6).
In regards to Claim 15, Miyagawa teaches a second, upwardly facing broadside surface of the second section (top surface of the lip of 50a) forms a supporting zone for supporting the edge of the substrate (as the lip contacts 15), and wherein the supporting zone is surrounded by a boundary surface (as shown in the annotated copy of Fig. 6 below) of the third section (100e), which lies on the ring step (step of 2, 3 ) of the substrate holder (2, 3), the third section having a third, downwardly facing broadside surface facing the susceptor (as shown in the annotated copy of Fig. 6 below):

    PNG
    media_image1.png
    580
    696
    media_image1.png
    Greyscale

In regards to Claim 17, Miyagawa teaches a reactor 1 Fig. 1, comprising: a heated susceptor 2 which is heated by a heat medium through 18, [0048-0055]), a substrate holder (16) carried by the heated susceptor, a ring-shaped body 5 Fig. 1, 6 for a reactor 1 Fig. 1, the ring-shaped body 5 at least partially surrounding a ring opening (opening in which 15 is held) and lying on a ring step (step on which 5 is placed on 16) of a substrate holder 16 carried by a heated susceptor 2, 3 (which is heated by a heat medium through 18, [0048-0055]), the ring-shaped body 5 comprising: a first section (50b) that protrudes radially outward with respect to the ring opening and has a first, upwardly facing broadside surface (top of 50b) and a first, downwardly facing broadside ; and receives a first heat flow (Qi) in the form of heat radiation from an upper side of the susceptor (as it is the hot portion and absorbs hot from a temperature increasing heaters 103a, 103b) which is a form of heat radiation from an upper side of the susceptor (as all of 5 and thus all of 50b is on top of the substrate support which is on top of the susceptor in Fig. 1); and a second section (50a) that protrudes radially inward with respect to the ring opening and has a second, upwardly facing broadside surface (top of 50a) for supporting an edge of the substrate (as 50a is below 15 and contacts 15 in Fig. 6) and a second, downwardly facing broadside surface (bottom of 50a) that lies on the upwardly facing ring step (step of 16) such that the edge of the substrate (15) is heated by a second heat flow (Q2) through the second section (50a, as the second section maintains the peripheral edge of the substrate temperature to that of the wafer as a whole [0011] and can be set to a temperature of + 50° of the substrate setting, such that it is heated [0058]), wherein the first and second sections (50a, 50b) respectively have heat transfer properties that define an axial heat transfer through the first and second sections from the respective first and second lower broadside surfaces (bottom surfaces of 50a, 50b, which are cooled implicitly by the susceptor, but the focus rings have different temperatures, see [0046-0057]) to the respective first and second upper broadside surfaces (as per the teachings of hot and cold focus ring portions that are different from the temperature of the wafer which is controlled by the susceptor [0055-0056]) at an axial temperature difference with respect to a surface normal of a surface of the ring opening (as it forms a temperature gradient [0058]), wherein at least 2) are caused by a temperature difference between an upper side of the susceptor (or where the heaters 103an 103b and cooling sheet 101) and a process chamber ceiling (where the plasma is formed, [0046-0068]).  
Miyagawa does not expressly teach that the reactor is for chemical vapor deposition (CVD).
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The preamble limitation of the CVD reactor is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. As there is a reactor taught by the teachings of Miyagawa, and there are no other structural 
In regards to Claim 6, Miyagawa teaches the heated susceptor 2, 3 is heated from below (as it is heated using a cooling fluid 20 that is sourced from below), and the first section 50b protrudes freely over a lateral surface (step) of the substrate holder (as shown by 5 on 2, 3 in Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0012274 to Miyagawa et al in view United States Patent Application No. 2012/0175063 to Yamawaku et al.
The teachings of Miyagawa are relied upon as set forth the above 102 rejection.
In regards to Claims 2, 3, 8 and 11-13, Miyagawa teaches that the ring is made of silicon
Miyagawa does not expressly teach:
2:  the heat transfer property of the first section is the specific heat conductivity of the first section, wherein 2the heat transfer property of the second section is the specific heat conductivity of the second section, and wherein the specific heat 
3: the heat transfer property of the first section is an emissivity of the first, upwardly facing broadside surface of the first section, wherein the heat transfer property of the second section is an emissivity of the second, upwardly facing broadside surface of the second section, and wherein the emissivity of the first, upwardly facing broadside surface of the first section is lower than the emissivity of the second, upwardly facing broadside surface of the second section.  
8: wherein one or more ring elements associated with the first section have a low specific heat conductivity and 3consist of quartz or zirconium oxide, and a base body associated with at least the second section has a high specific heat conductivity and consists of graphite or silicon carbide.  
11: wherein a specific heat conductivity of the second section is at least ten-times as high as a specific heat conductivity of the first section.  
12: wherein an emissivity of the first, upwardly facing broadside surface of the first section is lower than 0.3, and an emissivity of the second, upwardly facing broadside surface of the second section is greater than 0.3.  
13: a base body that extends over the first section and the second section, wherein the first section comprises at least one ring element with heat transfer properties that differ from heat transfer properties of the base body.

Yamawaku teaches ring-shaped body 25 Fig. 5A, 5B for a reactor 10 Fig. 1, the ring-shaped body 25 Fig. 5B (Fig. 5B being the preferred embodiment) at least partially 
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a the first section out of quartz and the second section out of silicon carbide, as taught by Yamawaku to the first and second 
In regards to Claim 13, Yamawaku does not expressly teach a base body that extends over the first section and the second section, wherein the first section comprises at least one ring element with heat transfer properties that differ from heat transfer properties of the base body.
Miyagawa teaches in an embodiment of the rings in Fig. 5E, where the first section 25c and the second section 25 have an overlapping ring/base body of 25b that extends over the first and second section in part, the base body 25b being made out of silicon carbide [0043] such that it has different heat transfer properties that differ from heat transfer properties than the first section which is made out of quartz [0033-0085].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the ring structure of Yamawaku in view of Miyagawa by adding the ring base body and changing the shapes of the inner and outer ring bodies as shown in Miyagawa. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Changing the shapes and adding the ring base body as per the teachings of Miyagawa to that of Yamawaku to create an art analogous focus ring structure. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0012274 to Miyagawa et al in view United States Patent Application No. 2012/0175063 to Yamawaku et al, as applied to claim 3 above, and in further view of United States Patent Application No. 2008/0149598 to Hayashi et al.
The teachings of Miyagawa in view of Yamawaku are relied upon as set forth in the above 103 rejection of Claim 3.
In regards to Claims 9 and 10, Miyagawa expressly teaches that there are heaters in the first section (see Fig. 6 and [0068]). Yamawaku teaches that light can be used to heat the rings in Fig. 2A and 2B [0048-0056].
Miyagawa in view of Yamawaku do not expressly teach a reflection element that is encapsulated:
9: wherein the different emissivities of the first, second upwardly facing broadside surfaces of the first and second sections, respectively, are defined by different surface coatings or by at least one reflection element.
10: one or more ring elements associated with the first section consist of a transparent material with low heat conductivity, in which a reflective layer is encapsulated.  
Hayashi teaches a focus ring can be heated inductively by having an annular plate shaped member formed of stainless steel, silicon carbide or aluminum [0070], i.e., a reflective member that is encapsulated in the focus ring 24, which implicitly is a reflection element that effects the first and second upward facing broadside surface 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have substituted the heaters of Miyagawa in view of Yamawaku with the inductive heating with the stainless steel ring of Hayashi. One would be motivated to do so to prevent abnormal discharge and RF backflow can be prevented. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2017/0213753 to Rogers, which is another focus ring heater with an electrode layer embedded therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716